Citation Nr: 0029458	
Decision Date: 11/08/00    Archive Date: 11/16/00

DOCKET NO.  99-12 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Entitlement to a rating in excess of 10 percent for 
service-connected gunshot wound, left shoulder, with 
arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel




INTRODUCTION

The appellant had active duty service from May 1943 to 
December 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a June 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied a claim of entitlement 
to service connection for post-traumatic stress disorder 
(PTSD), and granted service connection for bilateral hearing 
loss and tinnitus.  The RO also granted a claim for an 
increased evaluation for gunshot wound, left shoulder, with 
arthritis, by increasing the veteran's rating from 0 percent 
to 10 percent, and denied a claim for an increased evaluation 
for service-connected malaria, evaluated as 0 percent 
disabling.  The veteran filed a notice of disagreement as to 
the denial of his claim for PTSD, as well as the evaluations 
for his bilateral hearing loss and gunshot wound, left 
shoulder, with arthritis.  A statement of the case was issued 
in May 1999.  In his substantive appeal, received in June 
1999, the veteran stated that he wished to withdraw his 
appeal on the issue of the evaluation of his bilateral 
hearing loss, and this issue is therefore not before the 
Board at this time.  See 38 C.F.R. § 20.204(b) (1999).


FINDINGS OF FACT

1.  The veteran engaged in combat with the enemy while on 
active duty in the South Pacific during World War II.

2.  The claims file does not contain competent medical 
evidence showing that the veteran has PTSD.

3.  The veteran's gunshot wound, left shoulder, with 
arthritis is productive of subjective reports of pain on 
motion and X-ray evidence of arthritis, but not atrophy, 
fatigue, weakness, loss of muscle fascia or a limitation in 
left arm motion to the shoulder level.
CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. § 1110 (West 1991 & 
Supp. 2000); 38 C.F.R. §§ 3.102, 3.304(f) (1999).

2.  The criteria for a rating in excess of 10 percent for 
service-connected gunshot wound, left shoulder, with 
arthritis, have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, including §§ 4.7, 4.55, 4.56, 4.59 
and Diagnostic Codes 5003, 5010, 5201 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

The veteran asserts that he has PTSD as a result of combat 
during his service with the Marines in the South Pacific 
during World War II.  

The claims file includes the veteran's discharge which states 
that the veteran served in the Pacific Area between December 
1943 and December 1945, that he participated in action 
against the enemy at Emirau, Guam and Okinawa, that he was 
wounded in action in June 1945, and that he received the 
Purple Heart.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 (1999). 

Applicable regulations provide that service connection for 
PTSD requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125, a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  See 38 C.F.R. § 3.304(f). 

The veteran's service medical records include a separation 
examination report, dated in December 1945,which shows that 
no abnormalities of the psyche were noted.  The remainder of 
the service medical records are silent as to complaints, 
treatment or a diagnosis involving an acquired psychiatric 
disorder. 

Records from Harold R. Torrance, M.D., dated between 1958 and 
1997, the Willard W. McCurdy, M.D., dated between 1991 and 
1998, and Rufus M. Holloway, M.D., dated in September 1998, 
show treatment for a number of physical conditions and do not 
contain any relevant findings.  

A report from the Veterans Center, dated in July 1998, shows 
that that veteran was afforded a psychological assessment by 
a social worker.  He complained of insomnia, a startle 
reaction to loud noises, and avoidance of such activities as 
camping and hunting, as well as activities involving the 
military or war.  He reported a disinterest in activities 
with others,  however, the examiner stated, "but this 
difficulty appears more related to hearing loss."  The 
examiner determined that the veteran met the criteria "A" 
through "E" for PTSD, but that criteria "F" should be 
further assessed.  

A VA PTSD examination report, dated in February 1998,  shows 
that the veteran reported having flashbacks of combat in the 
form of nightmares three to four times per month, with 
associated disturbances of his sleep.  He also reported that 
he avoided conversations and movies involving combat.  He 
denied hallucinations, delusions, dysphoria, hypervigilance, 
an exaggerated startle response, outbursts of anger, and 
suicidal or homicidal ideation.  He reported that he had not 
been diagnosed with a psychiatric condition, that he had 
never received psychiatric treatment, and that he had never 
been hospitalized for psychiatric symptoms.  On examination, 
speech was normal, and there were no panic attacks, obsessive 
or ritualistic behaviors, or depression.  There were no 
inappropriate behaviors, and there was no memory loss.  
Impulse control was good, and the veteran had good judgment 
and insight.  The examiner determined that there was no Axis 
I diagnosis, and that the veteran did not meet the criteria 
for PTSD.  

Under 38 U.S.C.A. § 1110, the veteran must submit proof of a 
presently existing disability resulting from service in order 
to merit an award of compensation.  See Gilpin v. West, 155 
F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  In this case, the veteran's claim must be denied 
because he has not provided a medical opinion to substantiate 
his claim that he has PTSD.  In this regard, the July 1998 
Vet Center report shows that all the criteria for PTSD were 
not met, and the February 1998 VA PTSD examination report 
shows that the examiner determined that the veteran did not 
have PTSD.  Accordingly, as no competent evidence has been 
presented that the veteran has met all of the criteria for 
PTSD, his claim must be denied.  See 38 C.F.R. § 3.304(f). 

The Board has considered the veteran's statements indicating 
that he has PTSD as a result of his service.  However, while 
the veteran's statements represent evidence of his symptoms, 
his statements are not competent evidence of a diagnosis.  
Although lay evidence is acceptable to prove the occurrence 
of an injury during active duty, lay testimony is not 
competent to prove a matter requiring medic al expertise, 
such as an opinion as to diagnosis.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  Accordingly, the 
preponderance of the evidence shows that he does not have 
PTSD, and the veteran's claim for service connection for PTSD 
must be denied. 

In reaching this decision, the Board has noted that the 
veteran has received the Purple Heart Medal.  He is therefore 
deemed to have participated in combat and is eligible for the 
special considerations afforded to combat veterans.  38 
U.S.C.A. § 1154 (West 1991); 38 C.F.R. § 3.304(d) (1999).  
However, the Board has determined that his claim must be 
denied as he has not submitted competent evidence showing 
that he has PTSD.  In such cases, the Court has held that 38 
U.S.C.A. § 1154 does not address the issues of whether a 
current disability exists, or whether there is a nexus 
between a claimed disability and service, both of which 
generally require competent medical evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 507 (1995).  Accordingly, as the 
evidence shows that the veteran does not have PTSD, 38 
U.S.C.A. § 1154 is not for consideration.

Finally, the Board has considered the veteran's arguments to 
the effect that his February 1998 VA PTSD examination was 
inadequate.  Specifically, he argues that this examination 
was only 15 minutes long, and that his Global Assessment of 
Functioning (GAF) score of 65 is inconsistent with the lack 
of an Axis I or Axis II diagnoses.  However, the Board 
declines to find that this examination report is inadequate.  
In this case, the examination report shows that the veteran's 
service, social, family, work, psychiatric, and medical 
histories were taken, and that his psychiatric complaints 
were noted.  His mental status was examined and findings were 
set forth, to include normal speech, flat affect, logical and 
linear thought processes, and good insight and judgment.  The 
examiner explained his conclusions in the clinical 
impression.  There was no Axis I or Axis II diagnosis, and 
the Board notes there is no medical evidence in the claims 
file which contradicts this, or which otherwise shows that 
the veteran has been diagnosed with PTSD.  Accordingly, the 
Board finds that there is no basis to find that the veteran's 
February 1998 examination was inadequate, or that a remand 
for a new examination is required.

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The veteran is informed that if he obtains a diagnosis of 
PTSD, he should petition to reopen the claim.


II.  Increased Rating

The veteran's service medical records show that on June 7, 
1945 he was wounded in action after he sustained a shell 
fragment wound to his left shoulder.  He was apparently 
released as fit for duty that same day.  A separation 
examination report, dated in December 1945, indicates that he 
had shrapnel in his left shoulder in 1945.  No defects were 
noted, and the report does not otherwise contain findings for 
the left shoulder.  

In a February 1946 rating decision, the veteran was granted 
service connection for gunshot wound, left shoulder, healed, 
evaluated as 0 percent disabling.  In August 1997, the 
veteran filed a claim for an increased rating.  In June 1998, 
the RO increased the veteran's rating for what it has 
recharacterized as "gunshot wound, left shoulder, with 
arthritis," to 10 percent.  The veteran has appealed.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (1999).  Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The only relevant evidence in this issue is a VA joints 
examination report, dated in February 1998.  A review of this 
report shows that the veteran reported that he had pain and a 
limitation of motion in his left shoulder, and some left hand 
numbness.  He stated that these symptoms sometimes gave him 
difficulty when attempting to perform activities of daily 
living, including dressing himself.  He stated that he had 
had no treatment since the initial removal of the shrapnel 
fragment.  On examination, there was some anterior prominence 
of the humeral head on the left.  There was no evidence of 
muscle atrophy on the posterior aspect.  The left shoulder 
had abduction to 110 degrees and flexion to 115 degrees.  
There was significant crepitation on motion.  Strength on 
internal and external rotation was good.  There was no 
evidence of instability.  There were no neurovascular 
abnormalities in the left upper extremity.  X-rays revealed a 
narrowing of the glenohumeral joint, with no loose fragment 
seen.  The impression was status post shrapnel injury of the 
left shoulder with glenohumeral degenerative arthritis, post-
traumatic in nature.  

The RO has evaluated the veteran's gunshot wound, left 
shoulder, with arthritis, as 10 percent disabling under the 
criteria for traumatic arthritis, as provided in 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5010.  Under DC 5010, arthritis 
due to trauma, substantiated by X-ray findings, will be rated 
as degenerative arthritis.  Under DC 5003, reference is made 
to the appropriate diagnostic codes for a rating based on 
limitation of motion of the specific joint or joints 
involved.  The minimum compensable evaluation for 
periarticular pathology productive of painful motion is 10 
percent.  38 C.F.R. § 4.59, DC 5003.

Under 38 C.F.R. § 4.71a, DC 5201, arm, limitation of motion 
of:" a 20 percent evaluation is warranted when the motion of 
the major arm is limited to shoulder level.  The 20 percent 
rating is the minimum rating provided for under DC 5201.  

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71.  These 
descriptions indicate that normal forward flexion of the 
shoulder is from 0 to 180 degrees, normal abduction of the 
shoulder is from 0 to 180 degrees, normal external rotation 
is from 0 to 90 degrees, and that normal internal rotation is 
from 0 to 90 degrees.

In this case, the February 1998 VA joints examination report 
shows that the veteran's left shoulder had abduction to 110 
degrees and flexion to 115 degrees, and there is no evidence 
to show that the motion of the major arm is limited to 
shoulder level.  Therefore, there is an absence of limitation 
of motion or disability sufficient to warrant a 20 percent 
evaluation for arthritis of the left shoulder under the 
provisions of DC 5201.  

The Board is aware that the veteran submitted some older 
medical evidence in support of the claim.  Despite the age of 
the reports, there is nothing that significantly questions 
the accuracy of the 1998 VA examination.  The private reports 
do establish that there is some limitation of motion.  
However, the reports do not establish that there is either 
actual limitation of motion to shoulder level or the 
functional equivalent of limitation of motion to shoulder 
level.

In reaching this determination, the Board has considered the 
functional impairment which can be attributed to pain and 
weakness.  See generally DeLuca v. Brown, 8 Vet. App. 202 
(1995); 38 C.F.R. §§ 4.40, 4.45; see also VAGCOPPREC 9-98, 63 
Fed. Reg. 56704 (1998).  In this case, a rating in excess of 
10 percent is not warranted on the basis of additional 
functional loss due to pain and weakness.  While the 
veteran's reports of pain and weakness have been considered, 
his most recent examination report shows the degree of 
limitation of motion of the left shoulder falls well short of 
what is required for a rating in excess of 10 percent.  
Despite the complaints of pain, the most recent examination 
report shows that the veteran's left shoulder had good 
rotational strength, and no atrophy or loss of strength was 
noted.  The Board therefore finds that the record does not 
show that the veteran's functional loss due to his left 
shoulder arthritis impairs him to such a degree that he has 
the equivalent of a limitation of motion of the left arm to 
shoulder level, as required for a rating in excess of 10 
percent under DC 5201.

A rating in excess of 10 percent is not warranted under any 
other potentially applicable diagnostic code.  See Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Specifically, since 
there is no medical evidence of ankylosis of scapulohumeral 
articulation, a malunion of the humerus with moderate 
deformity, or a nonunion of the clavicle or scapula with 
loose movement, a rating in excess of 10 percent under DC 
5200, DC 5202 or DC 5203 is therefore not in order.  In 
addition, under 38 C.F.R. § 4.73, DC 5311, a moderately 
severe disability to Muscle Group I warrants a 30 percent 
evaluation.  In this regard, Muscle Group I consists of the 
extrinsic muscles of the shoulder girdle: trapezius, levator 
scapulae, and serratus magnus.  The function of Muscle Group 
I is upward rotation of the scapula, and elevation of the arm 
above shoulder level.  Under 38 C.F.R. § 4.56, a moderately 
severe disability of muscles is evidenced by objective 
findings that may include entrance and (if present) exit 
scars, small or linear, indicating short track of missile 
through muscle tissue, as well as some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  However, in this case, there is no evidence of 
loss of muscle fascia, power or fatigue, and the objective 
findings are not representative of a moderately severe 
disability.  Therefore, a 30 percent rating is not warranted 
under DC 5311.

In reaching this decision, the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellant's claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.

A rating in excess of 10 percent for service-connected 
gunshot wound, left shoulder, with arthritis, is denied.



		
	H. N. SCHWARTZ
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 10 -


- 1 -


